Citation Nr: 1718438	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-24 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Permanent incapacity for self-support of the Veteran's son.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, son, and daughter-in-law


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to March 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2017 rating decisions by the Albuquerque, New Mexico Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2013, the Veteran testified before a Decision Review Officer at the RO.  In June 2014, he provided additional testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both proceedings are in the record.  In October 2014, the Board reopened the previously denied claim for service connection for hypertension and remanded the matter for additional development.

The issue of permanent incapacity for self-support of the Veteran's son is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Hypertension was not manifested in service or within one year following the Veteran's separation from service, and his current hypertension is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by March 2010 and February 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  During the June 2014 Travel Board hearing, the undersigned advised the appellant of what is needed to substantiate the claim (evidence of a nexus between the hypertension and his service); his testimony reflects that he is aware of what is necessary to substantiate the claim.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for a VA examination in November 2014, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran indicated that he sought treatment at the VA Medical Center in Albuquerque in 1972.  VA attempted to retrieve such records.  In a May 2013 Formal Finding of Unavailability, it was indicated that no records for the Veteran were found for the period March 1972 to December 1972.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if the evidence, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for hypertension).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran contends that he had high blood pressure at the time of his separation examination but the medical personnel falsified his blood pressure reading as normal, in order that he could be discharged from service without further delay.  He contends that he had rheumatic fever as a child that affected his heart and led him to develop high blood pressure at a young age; he contends that this was aggravated during service and that he is therefore entitled to service connection for hypertension.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of hypertension.  On March 1969 service pre-induction examination, blood pressure was recorded as 136/84; a history of rheumatic fever at age 5 was noted with no history of heart "m".  In August 1969, he was prescribed bicillin with no other complaints, findings, treatment, or diagnosis; it was noted that he had a history of rheumatic fever as a child with no complications.  On March 1972 service separation examination, the blood pressure reading was 126/68; the Veteran wrote "I am in good health" and signed the examination report.  However, he alleges that the examiner who performed the separation examination told him his blood pressure was too high, but listed the numbers as normal, in order that the Veteran would not be delayed in leaving Germany and returning home.  He contends that he was encouraged to file a claim for service connection for high blood pressure within a year after separation from service, which he did.

On April 1973 VA examination, the Veteran reported that at his service discharge examination, he was told by the medical technician that his blood pressure was "a little high" but he got the impression that the technician wrote it down as normal so that the Veteran could get out of service without being delayed.  He reported that he then sought treatment back home and was told his blood pressure was "110/140".  He reported that he had rheumatic fever as a child.  On physical examination, the heart was not enlarged, and no irregular rhythm or murmurs were heard; the peripheral pulses were intact and there was no pulse lag in the femoral arteries.  The Veteran's blood pressure was 140/95 sitting, 150/90 recumbent, 130/85 standing, 125/80 sitting after exercise, and 135/90 after two minutes of exercise.  An electrocardiogram was performed and "high blood pressure" was noted under "unipolar extremity leads"; the summary of the test was that it was a normal record.  A chest X-ray was normal.  The examiner stated that no disabilities were found at that examination and diagnosed "hypertension by history".

In May 1973, the RO denied the Veteran's claim indicating that there was no evidence of compensable hypertension in service or within the one year presumptive period thereafter.  

Private treatment records dated in 1987 and 1997 indicated blood pressure of 158/105 and 166/104, respectively.  

On February 2006 private treatment, the Veteran reported that he had not seen a doctor in 17 years, and he had been getting hypertension medication in Mexico.  The blood pressure reading was 220/110 in the right arm and 212/108 in the left arm.  The assessments included hypertensive heart disease with cardiomegaly and cardiopathy, hypertension, systolic hypertension, and diastolic hypertension.  On May 2006 VA treatment, the blood pressure reading was 170/100; the assessments included hypertension, not fully controlled, and trials of lisinopril, HCTZ, and atenolol were initiated.  On September 2007 treatment, the reading was 170/88.  Subsequent treatment records show high blood pressure controlled with medication.

In March 2011, the Veteran submitted a statement from Dr. Aswad, a doctor certified in internal medicine, hematology, and oncology.  He stated that the Veteran had suffered from hypertension since 1969 and had a history of rheumatic fever in childhood.  He opined that a 138/84 blood pressure reading in 1969 was considered high for someone in his twenties.  Dr. Aswad commented, "I believe the patient had a long history of hypertension as evidenced by echocardiography done two years ago which showed thickening of left ventricle indicating long-standing hypertension and probably it started when he was very young at age 20 when he had the high blood pressure on physical exam when he was admitted to the service."

On March 2011 VA treatment, the attending physician stated that he explained to the Veteran that, according to the medical records he had in his possession at that time, there was no documentation of hypertensive vascular disease during the time he was in the service.

In September 2011, the Veteran's mother submitted a statement indicating that at age five, the Veteran experienced heart damage from rheumatic fever and that he had suffered heart complications and high blood pressure all his life.

In February 2012, the Veteran submitted another statement from Dr. Aswad, who indicated that the Veteran's blood pressure upon induction into the Army in 1969 (136/84) was high for a 20 year old who also has a history of rheumatic fever.  Dr. Aswad indicated that at the time of his discharge from service, the Veteran's blood pressure "was even worse, having been aggravated by his military service".  Dr. Aswad stated, "This hypertension was not treated while [the Veteran] was in military service, even though he had a history of hypertension."  He opined that the hypertension has its origins in the Veteran's service-related work.

In a medical statement submitted in March 2012, primary care physician Dr. Williams indicated that the Veteran had no blood pressure problems before going into the service, but since coming out of the service, his blood pressure needs control.  Dr. Williams opined that the Veteran's hypertension developed while in the service.

The Veteran submitted a June 2014 statement from Dr. Aswad, who opined that the Veteran has a past medical history of hypertension "since 4-14-1969", noting the blood pressure findings "of same date" of 136/84.  Dr. Aswad opined that this document indicates the Veteran had high blood pressure at age 20 when he entered service, indicating that the average blood pressure of a male aged 20 to 24 years of age per the World Health Organization is 120/79.  He noted the Veteran's "history of heart trouble and rheumatic fever in childhood" and "long history of hypertension as evidenced by echocardiography performed in 2006", which shows thickening of the left ventricle "indicating longstanding hypertension".  Dr. Aswad opined that the Veteran's blood pressure has been abnormal since his induction into service and has been increasingly worsening and causing an enlarged heart.  

In the October 2014 remand, the Board noted that the evidence reflected the Veteran may have had pre-hypertension or elevated blood pressure levels at the time of his enlistment in service as shown on his entrance examination which may have been related to rheumatoid fever during childhood.  The Board also noted that the evidence suggested that the blood pressure reading at the separation examination was inaccurate and the Veteran's blood pressure may still have been high at that time, especially given the readings upon examination in April 1973, which also indicate elevated blood pressure.  The Board noted that it appeared the Veteran was encouraged to apply for service connection when the examiner for his separation physical indicated he had high blood pressure, but it was unclear whether that advice was given with the knowledge that the Veteran's blood pressure was higher than normal for a 20 year old upon entrance into service.  The matter was remanded for additional evidentiary development.

On November 2014 VA hypertension examination (pursuant to the Board's October 2014 remand), the Veteran contended that he had hypertension while he was in service, although no medication was ever given.  He reported that he had rheumatic fever as a child and took penicillin and sulfa; the examiner noted the August 1969 STR citing rheumatic fever as a child with no complications.  The examiner noted that at the Veteran's discharge exam, "his blood pressure was ok".  At present, his hypertension medications included amlodipine, lisinopril, HCTZ/lisinopril, and doxazosin.  Current blood pressure readings were 136/71, 124/80, and 132/82, with an average reading of 130/77.  

Based on a review of the claims file and examination of the Veteran, the VA examiner opined that hypertension was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  Regarding the relationship between rheumatic fever, which the Veteran had at age 5, and high blood pressure, the examiner stated that rheumatic fever is an inflammatory disease, possibly autoimmune in nature, and involves many tissues including the heart, joints, skin, and central nervous system; the complications include subsequent attacks of rheumatic fever, mitral stenosis, and congestive heart failure; and the heart is enlarged due to the inflammatory process of its tissue and surrounding pericardium.  The examiner opined that there is no association with the development of hypertension with this disease, noting that the etiology/origin of hypertension is related to the activation of the renin angiotensin/aldosterone system, which the rheumatic fever does not do.  Regarding whether the Veteran's recorded blood pressure reading of 136/84 at the time of his entrance to active service should be considered normal or high, the examiner opined that 136/84 "is and was considered normal".  Regarding the Veteran's contention that the blood pressure reading of 126/68 on his separation examination was inaccurate and his blood pressure was shown to be normal in order to ensure that he could leave service without delay, the examiner opined after reviewing the separation examination that the blood pressure reading was valid and no corrections were made.  The VA examiner noted that the Veteran wrote "I am in good health", accompanied by his signature.  Regarding the elevated blood pressure readings in the April 1973 VA examination report, the 2014 VA examiner noted that the Veteran had 4 blood pressure readings on the 1973 exam but opined that they are not useful for a hypertension diagnosis because, in order to confirm the diagnosis of hypertension, there are needed at least two blood pressure readings in three different days.  The examiner opined that the Veteran did not have hypertension and was not treated for hypertension within a year after his release from service.  The examiner noted that the provided medical records are silent about hypertension treatment in 1973 or before, opining that a single blood pressure reading is not sufficient to establish the diagnosis of hypertension, and reiterating the requirement of two readings in three different days.  After reviewing the claims file and the outside provided medical records and examining the Veteran, the examiner opined that the Veteran's claimed hypertension condition is less likely than not (less than 50 percent probability) incurred in or caused by service.

Hypertension was not manifested in service.  On service separation examination, hypertension was not found or reported.   Consequently, service connection for hypertension on the basis that it became manifest in service and persisted is not warranted.  Postservice evaluation/treatment records do not support that the Veteran's current hypertension is, or may be, related to his service.  Furthermore, there is no evidence that hypertension was manifested in the first postservice year.  Although the 1973 VA examiner noted hypertension by history, the elevated blood pressure readings at that time did not reflect hypertension for VA purposes and do not meet the requirements for a compensable evaluation.  Consequently, service connection for hypertension on the basis that such disability became manifest in service and persisted, or on a presumptive basis (under 38 U.S.C.A. § 1112), is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current hypertension may otherwise (i.e., other than based on onset in service or within one year following separation and continuous symptoms since) be related to his service.  The Board finds the November 2014 VA examination and opinion to be entitled to great probative weight, as it took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings), and rationale that accurately cites to supporting factual data.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 2014 examiner specifically cited to the treatment records and accounted for the private opinions submitted by the Veteran in support of his claim.  

The Board finds that Dr. Aswad's and Dr. Williams's opinions warrant less probative value because they do not express familiarity with the entire factual record.  Notably, they do not account for the factual data that weigh against the Veteran's claim, to include the absence of any documentation of complaints or treatment for an extended period of time postservice.  Indeed, Dr. Aswad's opinions cite a medical history that is contrary to the medical evidence of record, they did not mention the blood pressure reading of 126/68 at the time of separation from service or the lack of diagnosis in service, and they cite inaccurate history to support the opinion of aggravation during service.  Dr. Williams offered no rationale in support of his brief opinion and did not discuss the specific blood pressure readings recorded in service.

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's hypertension and his service is in the report of the November 2014 VA examination.  The examiner opined that the Veteran's current hypertension is unrelated to service and explained the opinion in detail, as requested in the Board's remand.  The examiner cited to the Veteran's accurate medical record/history as well as the requirements for a medical diagnosis of hypertension.  The Board finds the VA examiner's opinion probative and (and for the reasons stated above) persuasive.   

While the Veteran is competent to note and report high blood pressure readings he has had (current and past), he is a layperson, and is not competent to, by his own opinion, establish the etiology of hypertension or relate it to an etiological factor in remote service.  The etiology of hypertension is a medical question beyond the scope of lay observation; it requires medical expertise.  The Veteran lacks such expertise, and does not cite to any supporting medical treatise evidence.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  The appeal in the matter must be denied.


ORDER

Service connection for hypertension is denied.


REMAND

In his March 2017 substantive appeal, pertaining to the claim of permanent incapacity for self-support for his son, the Veteran requested a live videoconference hearing before the Board.  38 C.F.R. § 20.700.  The matter was then certified to the Board in April 2017.  Because such hearings are scheduled by the RO, the case must be remanded for that purpose.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing.  The matter should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


